                                                                          F iL'£D
                                                                  UGn;:-;.^;CTCOUiU
                                                                                    oiv.
                 IN THE XJNITED STATES DISTRICT COURT
                                                                  2;!3nFr. iq PH 1- 25
                 FOR THE SOUTHERN DISTRICT OF GEORGIA


                            STATESBORO DIVISION
                                                                       SO.Di;


THE UNITED STATES OF AMERICA,

                Plaintiff,

                 V.                             6:18CR14


NOAH QUINN POPE,

                Defendant.




                                 ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters raised in the parties'         motions have been resolved by

agreement.     Therefore,    a   hearing   in    this      case   is     deemed

unnecessary.    All motions are dismissed.



    SO ORDERED, this             "day of December, 2018.



                                     TED STATES MAGISTRATE JUDGE
                                    UTHERN DISTRICT OF GEORGIA
